Citation Nr: 1747227	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to November 10, 2012, and 70 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to PTSD (TDIU) and dependent's educational assistance prior to November 10, 2012.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, to include combat service in Vietnam.  He died in August 2017 and the appellant is claiming VA benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the VA Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent disability rating, effective August 27, 2010, the date of claim for service connection.  

By rating decision in November 2012, the RO increased the PTSD disability rating to 50 percent, effective November 10, 2012.  Subsequently, in an August 2013 rating decision, the RO increased the PTSD disability rating to 70 percent and awarded a TDIU, both effective November 10, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues therefore remain in appellate status and have been characterized as set forth on the front page of this decision. 

The Veteran testified at a Board hearing at the local RO in November 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The Veteran subsequently died and in August 2017, the appellant submitted a request to be substituted as the appellant.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, that same month, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  

Additional relevant evidence was submitted by the appellant in September 2017.  Although the appellant has not waived AOJ consideration of this evidence, the Board finds no prejudice to the appellant as the AOJ will have the opportunity to consider this evidence on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a September 2017 statement, the appellant indicated that there were additional, relevant records that had not been submitted.  Moreover, she submitted a November 2016 private psychological evaluation from Lifecare Psychology Group, LLC.  The evaluation stated that the Veteran had received treatment from August 2010 through December 2012 and returned to therapy in May 2016.  However, the most recent records associated with the electronic record from this facility date from March 2012.  As more recent relevant records have been identified, the Board finds that efforts should be made to obtain such records as well as any other relevant private clinical records, after receipt of any necessary authorization and consent from the appellant, and then associated with the record.  

Moreover, the most recent VA clinical records associated with the electronic record date from August 2013.  In light of the need to remand, additional VA treatment records from August 2013 to the date of the Veteran's death should also be obtained, if available.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Finally, prior to his death, the Veteran consistently asserted that he was unemployable due to his PTSD for many years.  In this regard, the evidence shows that he lasted worked full time in 1999.  In light of the Veteran's contentions, the Board finds that a retrospective medical opinion is necessary regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning, to specifically include the functional impact on his employment, from the date of award of service connection, August 27, 2010 until November 10, 2012, the date he was awarded a TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.   Obtain VA treatment records dated from August 2013 to the present, if available. 

2.  Take appropriate steps, to include obtaining any necessary authorization from the appellant (i.e., a completed and signed VA Form 21-4142), to obtain medical records from Lifecare Psychology Group. LLC, dated from March 2012 to the date of the Veteran's death, and any other relevant private treatment records. 

3.  Send the record to an appropriate VA psychiatrist or psychologist to render a render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning, to specifically include the functional impact on his employment, from the date of service connection, August 27, 2010 until November 10, 2012, the date a TDIU was awarded.  
  
4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




